Citation Nr: 1001935	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2007, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In August 2007 the Board issued a decision in which it denied 
service connection for bilateral hearing loss.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2008 the Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs (the Parties), vacating the Board decision and 
remanding the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion the Parties agreed that VA audio 
examinations of record are inadequate and that VA has thus 
not satisfied its duty to assist the Veteran in 
substantiating his claim.  

Of record are two VA audio examinations; one from June 2003 
and one from January 2006.  In the June 2003 examination 
report, the examiner opined as follows:  

Due to the patient's extensive history of 
civilian noise exposure, it is felt that 
his hearing loss is not at least as 
likely as not solely related to military 
noise exposure.  However, it should also 
be noted that whispered voice tests are 
not accurate indicators of a person's 
high frequency hearing and are therefore 
unreliable information for C&P 
evaluation.  

A statement from the RO, with a date indicating that it was 
printed in January 2006, documents the RO's request for 
either another examination or an opinion regarding the 
Veteran's hearing loss.  This statement is as follows:

VA exam dated 06-18-03 . . . gave an 
opinion that hearing loss is not solely 
related to military noise exposure . . . 
(we are not asking if it is due 
"solely" to service.)  If examiner 
wishes to revise the opinion of 2003 in 
any way, that is okay.  

In January 2006, the examiner, after seeing the Veteran in 
the VA audiology clinic that same month, provided the 
following:  

At that time, his hearing loss was judged 
to be not at least as likely as not 
solely due to military noise exposure.  
The examiner is given the option to 
revise the previous opinion statement.  
The examiner is the same as the one who 
reviewed the c-file on 6/18/03.  The 
opinion remains the same.  There is not 
enough evidence to say that the veteran's 
hearing loss began in the military 
because there was no entrance exam found 
and the discharge exam contained 
whispered voice test score.  Whispered 
voice test scores do not accurately 
assess hearing loss.  

In the joint motion, the Parties agreed that the January 2006 
remained unclear and was equivocal.  The Parties also agreed 
that the Board must assure that the Veteran is provided an 
adequate examination.  On remand VA must provide the Veteran 
with an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination.  The claims file, 
including a copy of this REMAND, must be 
provided to the examiner and the examiner 
is asked to review the claims file in 
conjunction with the examination.  The 
examiner must state in the examination 
report whether the claims file was 
reviewed.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
hearing loss disability had onset during 
or was caused by the Veteran's military 
service.  The examiner must provide a 
detailed explanation of his or her 
opinion.  If the examiner makes a 
determination that there is not enough 
evidence to provide an opinion as to 
whether any current hearing loss had onset 
during or was caused by the Veteran's 
military service, the examiner must 
provide an explanation as to such 
determination.  

2.  After completing the above 
development, and any other indicated 
development, the RO/AMC must ensure that 
the opinion/examination provided by the 
examiner is adequate.  If the 
opinion/examination is not adequate, the 
RO/AMC must continue the requested 
development until such point that the 
opinion/examination is adequate.  

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted in full, provide the Veteran and 
his representative a supplemental 
statement of the case and allow for an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must017211948
 be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


